NOT FOR PUBLICATION


                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


                                :
UNITED STATES OF AMERICA,       :
                                :    Civil Action No. 14-382(RMB)
                v.              :
                                :    OPINION
LEROY BROOKS                    :
                                :


Bumb, J.

    Defendant Leroy Brooks stood trial on a Second

Superseding Indictment which charged him with: (1)

conspiracy to commit robbery, in violation of 18 U.S.C.

§ 1951; (2) conspiracy to distribute at least five

kilograms of cocaine, in violation of 21 U.S.C. § 846;

(3) possessing multiple firearms in furtherance of the

robbery and drug-trafficking conspiracies, in violation

18 U.S.C. § 924(c); and (4) possessing multiple firearms

as a convicted felon, in violation of 18 U.S.C. §

922(g)(1).     This Court conducted a bifurcated trial, on

January 19, 2016, and the jury ultimately convicted

Brooks on all counts.       On March 24, 2017, the Court

sentenced Brooks to 270 months’ imprisonment.

    Brooks raised five issues on appeal, only one of

which is now before this Court.         The Court of Appeals
affirmed the judgment of conviction and sentence but

“vacate[d] the District Court’s discovery order and

remand[ed] for limited post-judgment proceedings

consistent with United States v. Washington,” 869 F.3d

193 (3d Cir. 2017), a case decided post-conviction.

United States v. Brooks, 734 F. App’x 120, 125 (3d Cir.

2018) (non-precedential).   In so ordering, the Court

emphasized that it was “not directing the District Court

to grant discovery” and was “commit[ing] the inquiry to

the District Court’s considerable discretion.” Id.

Thus, this Court is to consider the narrow issue:

whether Brooks has proffered “‘some evidence’ of

discriminatory intent and non-enforcement.” Washington,

869 F.3d at 220-221.

    In his pretrial motions, Defendant, an African-

American, moved to dismiss the charges for selective

enforcement and sought discovery regarding the stash-

house sting operation run by the Bureau of Alcohol,

Tobacco, Firearms and Explosives (“ATF”).   This Court

denied the motion, concluding that Defendant had failed

to meet the requirements for obtaining discovery under

United States v. Armstrong, 517 U.S. 456 (1996).    On

appeal, Defendant argued that this Court erred in

applying Armstrong to his discovery motion.   According

                            2
to the Third Circuit’s opinion, the Government conceded

that in light of Washington, a case decided after the

Defendant’s Notice of Appeal, this Court “clearly erred

in evaluating Brooks’ discovery motion under Armstrong.”

734 Fed. Appx. at 125.1     The Court of Appeals vacated

this Court’s prior Order and issued a remand for

“limited post-judgment proceedings consistent with

Washington.” Id.

     Brooks contends that, consistent with Washington, he

has shown evidence that the investigative techniques

employed by ATF in stash house robbery stings reasonably

infer a discriminatory intent of unconstitutionally

targeting people of color because of their race.

Specifically, Brooks points to the fact that the

Government had brought several reverse sting stash-house

cases in the District of New Jersey in recent times,

including the following:

          United States v. Shawn Cannon,
          Criminal No.: 11-783(RMB);

          United States v. Anthony Dickey,
          Criminal No.: 13-0222 (RBK-2);

          United States v. Malcom Brown et al,
          Criminal No.: 11-545 (RBK-1);

1 The Government, however, did not confess clear error, but plain
error in light of the change in the law. The Government also
argued on appeal that the Defendant never argued for a standard
other than Armstrong and therefore forfeited his objection.
                                3
          United States v. Robert Smith,
          Criminal No.: 14-0152 (NLH-1);

and the present case, United States v. Brooks.   In each of these

cases, Brooks argues, all of the defendants and respective co-

defendants were either African-American or minority.   As

Defendant argues, “the very notion of these cases raises

concerns about Government overreach.    The Government initiates

the criminal proposal, writes the script, determines the

supposed drug quantities, hypothecates the supposed obstacles to

be overcome, and thus dictates the resources and means that

potential participants would have to adopt to qualify as

acceptable to the undercover agent posing as a criminal

confederate.”   Def. Brief, at 5.

     In addition, during the pre-trial stage Brooks identified

several Caucasian individuals with known ties to Burlington

County whom public records showed to have involved themselves in

robbery and/or weapons offenses whom, Brooks argued, “law

enforcement authorities might have targeted on the same

purported criteria that supposedly rendered Brooks, through

Morales, as a target.”   Def. Brief, at 3.   Yet, the Government

presented no evidence of approaching these non-minority

“candidates”.   Id.

     Finally, Brooks points to the case, United States v. Robert

Smith, Crim. No. 14-152 (D.N.J.) (Hillman, J.) which involves

                                    4
issues almost identical to those here.   Although the defendant

in that case requested broader discovery, Judge Hillman ordered

that the Government turn over:

  a. A list of each defendant in each stash house robbery
     sting conducted by ATF from 2007 to the present that
     has been prosecuted in the District of New Jersey;

  b. The race of each defendant, if known;

  c. Whether informants were used in the investigations
     that led to prosecutions and, if so, the race of the
     informants, if known;

  d. Whether the informant initiated contact with the
     defendant or the defendant initiated contact with the
     informant;

  e. The hometown or community of the defendant, as it was
     known to the ATF at the time of ATF’s investigation of
     the defendant;

  f. In the event that an informant did not bring the
     defendant to the ATF’s attention, how that defendant
     came to the ATF’s attention;

  g. In the case of ATF stash house robbery sting
     investigations between 2007 and the present in the
     District of New Jersey that did not result in arrest
     or prosecution:

          (i)     The race of the individual
                  investigated (“target”), if known;

          (ii)    The race of the informant, if known,
                  who participated in the investigation
                  of the target;

          (iii)   Whether the informant initiated
                  contact with the target or the target
                  initiated contact with the informant;
                  and the reason, if known, why the
                  target was not arrested; and



                                 5
  h. The portions of the so-called ATF “manual” in effect
     during the ATF’s investigation into Robert Smith and
     his co-defendants that specify the selection and
     initiation criteria for targets for home invasion
     robbery reverse stings.

See Civil Action No. 14-152, Docket No. 177.

     Brooks requests that the Court order the Government to

provide the discovery necessary to establish the defense theory

of selective enforcement.   More specifically, Defendant seeks:

  1. A list of all fictional stash house cases brought by
     the U.S. Attorney’s Office for the District of New
     Jersey for the last three years. Specifically
     the stash house cases that investigations were
     conducted by the ATF.

  2. All ATF materials, circulars, training materials which
     discuss how reverse stings or phony stash house
     robberies are to be run, how targets are selected and
     what processes are used to endure that the targets,
     once selected, were manipulated to maintain their
     interest in the phony robberies.

  3. All information regarding how supervisors in the ATF
     offices located in the District of New Jersey
     supervise and determine that their agents are not
     targeting individuals on the basis of their race.

Defendant’s proposed order seeks:

     1. A list by case name and number of each defendant in
        every stash house robbery sting case conducted in
        Pennsylvania, New Jersey, and Delaware by the Field
        Office of the Bureau of Alcohol, Tobacco, Firearms,
        and Explosives (“ATF”) responsible for investigation
        in these states that occurred from 2007 until 2014
        and was prosecuted. This list should also include:

       a. The race of each defendant.

       b. Whether an informant was used in the
          investigation that led to the prosecution,
          and if so, the race of the informant.

                                 6
       c. Whether the informant initiated contact
         with the defendant or the defendant
         initiated contact with the informant.

     2. A list of every stash house robbery sting
        investigation conducted by the Field Office of ATF
        responsible for investigations in Pennsylvania, New
        Jersey, and Delaware been 2007 and 2014 that did not
        result in arrest or prosecution. The list shall
        also include:

       a. The race of the individual investigated
          (“target”).

       b. The race of any informant who participated
          in the investigation of the target.

       c. Whether the informant initiated contact with
          the target or the target initiated contact
          with the informant.

       d. The reason, if known, why the target was not
          arrested.

     As noted, this Court’s decision is now governed by the

Washington standard.   Although it is a more relaxed standard than

Armstrong, the Third Circuit explained:

     While Armstrong/Bass remains the lodestar, a district
     court retains the discretion to conduct a limited
     pretrial inquiry into the challenged law-enforcement
     practice on a proffer that shows “some evidence” of
     discriminatory effect. The proffer must contain
     reliable statistical evidence, or its equivalent, and
     may be based in part on patterns of prosecutorial
     decisions (as was the case in Davis) even if the
     underlying challenge is to law enforcement decisions.
     Distinct from what is required under Armstrong/Bass, a
     defendant need not, at the initial stage, provide
     “some evidence” of discriminatory intent, or show that
     (on the effect prong) similarly situated persons of a
     different race or equal protection classification were
     not arrested or investigated by law enforcement.
     However, the proffer must be strong enough to support

                                 7
        a reasonable inference of discriminatory intent and
        non-enforcement.

Washington, 869 F.3d at 220-21 (emphasis added).

        “[C]ourts contemplating motions for discovery on selective

enforcement claims must still be guided by the spirit of

Armstrong/Bass, which incorporates the demands placed on the

underlying substantive claims, not just ‘some evidence,’ but the

heightened ‘clear evidence’ standard.” Id. at 220.    Moreover, as

the Government points out, the Third Circuit was clear that the

District Court need not grant discovery – even limited discovery

– even if the above showing has been met.    “If a district court

finds the above has been met, it may conduct limited inquiries

of the sort recommended in” United States v. Davis, 793 F.3d 712

(7th Cir. 2015)(en banc).    Washington, 869 F.3d at 221 (emphasis

added).

        The Government argues that Brooks’ proffer fails to support

a reasonable inference of discriminatory intent and non-

enforcement.    Reference to the races of defendants charged in

other cases and a “laundry list of white males from Burlington

County” is insufficient, the Government contends.    Govt. Brief,

at 7.

        The Court disagrees with the Government, in part.   The

Court finds that, at this stage, Brooks has presented a

sufficient proffer to support a “reasonable inference” of


                                   8
discriminatory intent, and, thus, the Court will permit some

limited discovery which may or may not lead to additional

discovery to which the Defendant may be entitled.   That all of

the recent prosecutions supposedly involved only African-

American or minority defendants may be enough, if true, to

obtain additional discovery.   Thus, Defendant may be permitted

limited discovery as to this issue, as well as to investigations

that did not result in arrest or prosecution.   Furthermore,

because the ATF has already been directed to turn over its

manual in the Smith case, the Court sees no harm in ordering

that it be turned over in this case.2   Accordingly, the Court

will issue an Order consistent with this Opinion.



                               s/Renée Marie Bumb
                               RENÉE MARIE BUMB
                               United States District Judge

Dated: January 18, 2019




2 Defendant makes the argument that he should be entitled to at
least the discovery that was ordered in the Smith case. This
Court, however, is not bound by the decision, and it will order
limited discovery at this time. If it turns out that such
limited discovery counsels in favor of additional discovery the
Court will address the discovery requests at that time.
                                 9
